USCA11 Case: 20-14751    Date Filed: 11/16/2021   Page: 1 of 2




                                        [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-14751
                Non-Argument Calendar
                ____________________


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
VENKATESH DAGUBATTI,


                                        Defendant-Appellant.
USCA11 Case: 20-14751       Date Filed: 11/16/2021     Page: 2 of 2




2                     Opinion of the Court                20-14751

                    ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
           D.C. Docket No. 1:19-cr-00029-WMR-JSA-1
                    ____________________


Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
        Saraliene Smith Durrett, appointed counsel for Venkatesh
Dagubatti in this direct criminal appeal, has moved to withdraw
from further representation of the appellant and filed a brief pur-
suant to Anders v. California, 386 U.S. 738 (1967). Our independ-
ent review of the entire record reveals that counsel’s assessment
of the relative merit of the appeal is correct. Because independent
examination of the entire record reveals no arguable issues of
merit, counsel’s motion to withdraw is GRANTED, and Dagubat-
ti’s convictions and sentences are AFFIRMED.